Citation Nr: 1625732	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-38 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for transient ischemic attacks (TIA).

2.  Entitlement to service connection for TIA.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to January 2008.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.  

The Veteran testified at an October 2011 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS file.  

The Board remanded this matter for additional development in January 2012 and November 2014.  The claim has since been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for TIA is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a February 2008 rating decision, the RO denied service connection for TIA.  New and material evidence was not received within the one-year appeal period, and the Veteran did not appeal the decision.

2.  The evidence received since the February 2008 rating decision became final relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for TIA.  


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied service connection for TIA is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).

2.  The evidence received since the February 2008 rating decision is new and material, and the claim of entitlement to service connection for TIA is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

If a claim of entitlement to service connection is denied by an RO decision and no notice of disagreement or additional evidence is filed within one year, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In February 2008, VA denied entitlement to service connection for TIA because the service treatment records revealed the Veteran had hit her forehead, but did not reveal clinical findings of TIA.  Other records were similarly negative and she failed to report for a neurological examination.  The Veteran did not appeal or submit new and material evidence within the one-year appeal period after notice of the decision was provided.  Hence, that decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302, 20.1103.

The Board notes that, while a January 2009 rating decision provided some information concerning new and material evidence, a July 2009 statement of the case appeared to consider entitlement to service connection for TIA on the merits.  In a January 2012 remand, the Board requested clarification and instructed the RO to send a notice letter for evidence needed for reopening claims.  In February 2012, the RO sent the appropriate notice letter, and both the October 2012 and March 2016 supplemental statements of the case consider whether new and material evidence had been submitted for the claim.

The evidence received since the February 2008 rating decision includes the Veteran's testimony describing in-service TIA and diagnosis, continuing symptoms, and locations of treatment for TIA.  This evidence contributes to a more complete picture surrounding the origin of the Veteran's disability and the current extent of that disability.

Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for TIA are met.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for TIA.  The appeal is allowed to this extent.


REMAND

The Veteran seeks entitlement to service connection for TIA.  VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, treatment records indicate that the Veteran was seen in an emergency room and diagnosed with "TIA vs. complex migraines."  See October 2008 VA Treatment Records.  Her September 2007 exit examination also indicates that, at one point, a diagnosis of transient cerebral ischemic attacks was "entertained."  February 2007 private medical records also indicate that she reported chest pain.  The Board notes that the Veteran has not had a VA examination for TIA.  Under these circumstances, a remanded is needed to obtain a VA examination to determine whether the Veteran has a current diagnosis of TIA, and whether any diagnosed TIA is etiologically related to her service.

Further, a remand is needed to attempt to obtain additional treatment records.  The Veteran testified that she was first treated for TIA at a naval hospital in Okinawa, Japan, in 1999 or 2000.  Her September 2007 exit examination indicates that a diagnosis of cerebral ischemic attacks was considered while she was stationed at Okinawa in 2002.  While the record contains some treatment records from Okinawa, neither of these appear to be part of the record.  The Veteran also testified that, in 2005 or 2006, she had an episode of severe chest pains that caused her to hit her head while stationed at Rock Island Arsenal in Illinois.  She testified that she was treated in an emergency room after this episode.  May 2007 service treatment records from Rock Island Arsenal primary care note that she was treated for a head injury, but no emergency room records related to this incident appear to be in the file.  Finally, October 2008 VA treatment records indicate that she received an emergency room diagnosis of "TIA vs. complex migraines."  The emergency room records that provide the basis for this statement do not appear to be in the record.

Upon remand, the RO should obtain the Veteran's complete service personnel file, and attempt to obtain the additional treatment records described above.  Any additional, relevant VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center and obtain a complete copy of the Veteran's military personnel records.  Contact the U.S. Naval Hospital at Okinawa and request copies of all service treatment records in their possession which pertain to care and examination of the Veteran while she was stationed at Camp Foster in Okinawa, Japan.  Obtain any relevant, outstanding VA treatment records.  All attempts to obtain records should be documented in the claims folder.

2.  With the help of the Veteran as necessary, attempt to obtain any records from 2005 through 2007 that pertain to emergency room treatment while she was stationed at Rock Island Arsenal in Illinois.  Further, attempt to obtain the emergency room records referred to in the October 2008 VA treatment records that indicate an emergency room diagnosis of "TIA vs. complex migraines."  All attempts to obtain records should be documented in the claims folder.

3.  After receipt of any outstanding evidence, but whether or not such evidence is obtained, schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed TIA.  The examiner must be provided access to the Veteran's electronic claims files, including the Virtual VA and VBMS files.  The examiner must specify in the examination report that the claims files, including the electronic Virtual VA and VBMS files have been reviewed.  

The examiner should determine whether the Veteran currently has a diagnosis of TIA, or has had a diagnosis of TIA during the pendency of the claim.  If the Veteran has any diagnosed TIA, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that TIA occurred in or is otherwise etiologically related to the Veteran's military service.

A complete rationale must be provided for these opinions.  If the examiner opines that any question cannot be answered without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

4.  After completing the actions detailed above, readjudicate the claim remaining on appeal.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


